  Case 19-05069        Doc 17   Filed 03/23/19 Entered 03/23/19 13:55:52          Desc Main
                                  Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS (Chicago)


In re the matter of:                         CASE NO. 19-05069
                                             CHAPTER 13
MOHAMMED I. YAZDANI
DARLENE V. CMELKA                            JUDGE LaSHONDA A. HUNT
          Debtor.

                 NOTICE OF MOTION AND CERTIFICATE OF SERVICE

TO:
        Mohammed I Yazdani                        Marilyn O Marshall
         Darlene V Cmelka                         224 South Michigan Ste 800
        3619 N. Hamilton Ave.                     Chicago, IL 60604
        Chicago, IL 60618                         Via Electronic Mail
        Via Regular Mail

        Joseph S Davidson                         Patrick S. Layng
        Sulaiman Law Group, Ltd.                  219 S. Dearborn Street, Suite 873
        2500 S. Highland Ave                      Chicago, IL 60604
        Suite 200                                 Via Electronic & Mail
        Lombard, IL 60148
        Via electronic notice

        On APRIL 8, 2019, at 9:30 a.m., I shall appear before the Honorable Judge LaSHONDA
A. HUNT in the Dirksen Federal Courthouse, Courtroom numbered 719, 219 S. Dearborn Street,
Chicago, IL 60604, or in his/her absence, before such other Bankruptcy Judge as may be
presiding in his/her place and stead, and shall then and there present the attached Motion to
Modify Stay at which time and place you may appear if you so see fit.
                                    SILVER PROPERTY GROUP

                                    By:     /s/Amy A. Aronson
                                            Amy A. Aronson
                                            SILVER PROPERTY GROUP
Amy A. Aronson
ARONSON & WALSH, P.C.
P.O. Box 5907
Vernon Hills, IL 60061
847.247.1810 / Attorneys for SILVER PROPERTY GROUP
  Case 19-05069       Doc 17     Filed 03/23/19 Entered 03/23/19 13:55:52         Desc Main
                                   Document     Page 2 of 4


                                CERTIFICATE OF SERVICE




       I, the undersigned attorney, certify that I served a copy of this Notice with Motion to
Modify the Automatic Stay attached, upon the parties listed above, by mailing same in a properly
addressed envelope, postage prepaid, from the Vernon Hills Post Office, Lakeview Parkway,
Vernon Hills, Illinois 60061, before the hour of 5:00 p.m. on the 23D day of MARCH 2019, or
via electronic notice as indicated above.




                                      By:  /s/Amy A. Aronson
                                      SILVER PROPERTY GROUP



Amy A. Aronson
ARONSON & WALSH, P.C.
P.O. Box 5907
Vernon Hills, IL 60061
847.247.1810
Attorneys for SILVER PROPERTY GROUP
  Case 19-05069          Doc 17   Filed 03/23/19 Entered 03/23/19 13:55:52          Desc Main
                                    Document     Page 3 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS (Chicago)


In re the matter of:                            CASE NO. 19-05069
                                                CHAPTER 13
MOHAMMED I. YAZDANI
DARLENE V. CMELKA                               JUDGE LaSHONDA A. HUNT
          Debtor.

                          MOTION TO MODIFY AUTOMATIC STAY

        Now Comes SILVER PROPERTY GROUP a creditor herein, Amy A. Aronson, Aronson &

Walsh, P.C., its attorneys, and moves this Honorable Court for entry of an Order modifying the

restraining provisions of § 362 of the Bankruptcy Code, and in support thereof respectfully

represents as follows:

        1.      That on FEBRUARY 27, 2019, the Debtor herein filed a petition for relief under

Chapter 13 of the Bankruptcy Code.

        2.      That SILVER PROPERTY GROUP obtained an order for eviction for the tenant

at the property with a common address of 3915 W. Addison Street, Chicago, IL. Debtor filed a

plan that does not assume the payments to this creditor. The debtor’s plan surrenders the Addison

Street property. See plan at paragraph 3.5.

        3.      Debtor is in default to Silver Property Group.   The last payment received was in

April 2015. The creditor believes the debtor is accepting rents from the tenant. This creditor

will seek an order directing rent payments to Silver Property Group.

        4.      This creditor seeks bankruptcy relief in order to take possession of the premises,

to recover rent payments from the tenant, and for eviction of the tenant.

        5.      That the Debtor has not offered, and SILVER PROPERTY GROUP is not

receiving, adequate protection for its secured interest.
  Case 19-05069       Doc 17     Filed 03/23/19 Entered 03/23/19 13:55:52             Desc Main
                                   Document     Page 4 of 4


       6.      That SILVER PROPERTY GROUP will suffer irreparable injury, harm and

damage should it be delayed in foreclosing its security interest.

       7.      The property is not necessary for the effective reorganization of the Debtor.

       8.      That no cause exists to stay the execution of this order.

       WHEREFORE, SILVER PROPERTY GROUP prays that this Honorable Court enter an

Order modifying the restraining provisions of § 362 of the Bankruptcy Code to validate the actions

taken by the said SILVER PROPERTY GROUP to take possession of the property located at

3915 W. Addison Street, Chicago, IL 60618 and reassign rents to Silver Property Group, and

pursue its rights under Illinois Law, and for such other and further relief this court deems proper.


                                      SILVER PROPERTY GROUP



                                      By:     /s/Amy A. Aronson
                                              Amy A. Aronson
                                              One of its Attorneys
Amy A. Aronson
ARONSON & WALSH, P.C.
P.O. Box 5907
Vernon Hills, IL 60061
847.247.1810
Attorneys for SILVER PROPERTY GROUP
